Title: To George Washington from Major Daniel Putnam, 7 March 1780
From: Putnam, Daniel
To: Washington, George


          
            Sir,
            Pomfret [Conn.] March 7th 1780
          
          General Putnam has been honor’d with your Excellency’s Letter of the 26th of January, and is happy in being able to inform you that he is much better, and flatters himself that the approaching season of warm weather will give him the perfect use of his limbs again. He desires me to return your Excellency his best thanks for your kind wishes, and has some hopes that he will be able to join the Army before the close of the next Campaign.
          The Aids-de-Camp of Major Generals not in the Line of the Army, are so situated, as reduces me to the necessity of asking a discharge from the service. The probability that General Putnam will not be able to take the field again, and that there will be no service for me; makes me the more solicitous for obtaining this request; and I should be happy if your Excellency would be so obliging as to send me one by the bearer. I have the Honor to be, with the greatest respect Your Excellencys Most Obedt hume Servt
          
            D: Putnam
          
        